DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 07/14/2021.
Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 07/14/2021, has been entered. Claims 1, 3, and 18 have been amended. Claims 27-32 have been newly added. In light of Applicant's amendment, the rejections under 35 U.S.C. 112(a) and 103 have been withdrawn.

Priority
The examiner acknowledges that the instant application is a continuation of 14/578,383, filed 12/20/2014, and therefore, the claims receive the effective filing date of December 20, 2014. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 18, and 20 of U.S. Patent No. 10,083,243, in view of Khromov, in further view of Chu (as cited below). ‘243 teaches an interactive mirror device comprising an embedded electronic display with at least a first portion to display a mirrored reflection of the user wearing the clothing item and a second portion to selectively display a user interface (i.e., “an interactive mirror display unit configured to operate in two modes of operation, in a first mode of operation, the interactive mirror display unit is configured to function as a reflective mirror surface, in a second mode of operation, the interactive mirror display unit is configured to function as a touch display surface operable to present content and receive user input while maintaining reflective qualities”); displaying information in the second portion of the electronic display of the interactive mirror device, the information displayed simultaneously to provide the mirrored reflection of the user wearing the clothing item (i.e., “causing the interactive GUI to be presented on the interactive mirror display unit, the causing of the interactive GUI to be presented including providing a set of computer-readable instructions to the interactive mirror display unit that causes the interactive mirror display unit to transition, in response to detecting a presence of an individual, from the first mode of operation in which the interactive mirror display unit functions as the reflective mirror surface to the second mode of operation in which the interactive mirror display unit functions as the touch display surface operable to receive user input and present the interactive GUI”); determining, based on the .
‘243 does not explicitly teach capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device; and generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Khromov teaches capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item, wherein the image is a video (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2); displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item (Khromov: [0017], 
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘243, the ability to capture, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; display, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; and display information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device, as taught by Khromov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘243, to include the teachings of Khromov, in order to assist a shopper in selecting the most appropriate purchase (Khromov: [0011]).
While ‘243 teaches determining an interest level of the user in the clothing item, ‘243/Khromov does not explicitly teach generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Chu teaches generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item (Chu: [0033], [0036], [0037-0039], [0045], [0049-0050], [0056]). 
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘243/Khromov, the ability to generate a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item, as taught by Chu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘243/Khromov, to include the teachings of Chu, in order to capture a great deal of consumer shopping behavior for merchandise items that are seldom purchased by consumers (Chu: [0006]).

Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-12, 16, 17, 19, and 20 of U.S. Patent No. 9,805,131, in view of Khromov, in further view of Chu (as cited below). ‘131 teaches an interactive mirror device comprising an embedded electronic display with at least a first portion to display a mirrored reflection of the user wearing the clothing item and a second portion to selectively display a user interface (i.e., “an interactive mirror display unit configured to operate in two modes of operation, in a first mode of operation, the interactive mirror display unit is configured to function as a reflective mirror surface, in a second mode of operation, the interactive mirror display unit is configured to function as a touch display surface operable to present content and receive user input while maintaining reflective qualities”); displaying information in the second portion of the electronic display of the interactive mirror device, the information displayed simultaneously to provide the mirrored reflection of the user wearing the clothing item (i.e., “causing the interactive GUI to be presented to the individual on the interactive mirror display unit, the causing of the interactive GUI to be presented including providing a set of computer-readable instructions to the interactive mirror display unit that causes the interactive mirror display unit to transition, in response to detecting a presence of the individual, from the first mode of operation in which the interactive mirror display unit functions as the reflective mirror surface to the second mode of operation in which the interactive mirror display unit functions as the touch display surface”); determining, based on the image, an amount of time that the user wears the clothing item proximate the interactive mirror device; determining an interest level of the user in the clothing item based at least in part on the amount of time that the user wears the clothing item proximate the interactive mirror device by comparing the amount of time that the user wears the clothing item to time ranges of a lookup table, the time ranges each corresponding to a different interest level of a plurality of predefined interest levels (i.e., “determining an amount of time the garment is worn by the individual; determining an interest level of the individual in purchasing the garment based on the amount of time the individual wears the garment, the determining of the interest level comprising: accessing a table that includes a plurality of predefined interest levels and a time range corresponding to each predefined interest level of the plurality of predefined interest levels; identifying the predefined interest level that corresponds to the amount of time the garment is worn by the individual based on the amount of time the garment is worn by the individual being within the corresponding time range; and selecting the identified predefined interest level as the interest level of the individual in purchasing the garment”); wherein the interactive mirror device is configured to transition from a first mode of operation to a second mode of .
‘131 does not explicitly teach capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device; and generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Khromov teaches capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item, the image being a video (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2); displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item (Khromov: [0017], [0022], [0025], [0047], Figs. 1-2); and displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘131, the ability to capture, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; display, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; and display information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device, as taught by Khromov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It 
While ‘131 teaches determining an interest level of the user in the clothing item, ‘131/Khromov does not explicitly teach generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Chu teaches generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item (Chu: [0033], [0036], [0037-0039], [0045], [0049-0050], [0056]). 
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘131/Khromov, the ability to generate a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item, as taught by Chu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘131/Khromov, to include the teachings of Chu, in order to capture a great deal of consumer shopping behavior for merchandise items that are seldom purchased by consumers (Chu: [0006]).

Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-13, 15, and 18-20 of U.S. Patent No. 10,311,161, in view of Khromov, in further view of Chu (as cited below). ‘161 teaches an interactive mirror device comprising an embedded electronic display with at least a first portion to display a mirrored reflection of the user wearing the clothing item and a second portion to selectively display a user interface (i.e., “the interactive mirror display having a mirrored surface and at least one portion to selectively display a user interface”); displaying information in the second portion of the electronic display of the interactive mirror device, the information displayed simultaneously to provide the mirrored reflection of the user wearing the clothing item, wherein the interactive mirror device is configured to transition from a first mode of operation to a second mode of operation in response to detecting a presence of the user proximate the interactive mirror device (i.e., “determining a configuration of the user interface for display based on the updated user profile and product information from the product database describing the at least one item; and causing the at least one portion of the interactive mirror display to display the configuration of .
‘161 does not explicitly teach capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device; and generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Khromov teaches capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2); displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item (Khromov: [0017], [0022], [0025], [0047], Figs. 1-2); and displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘161, the ability to capture, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; display, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored 
While ‘161 teaches determining an interest level of the user in the clothing item, ‘161/Khromov does not explicitly teach generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item. However, Chu teaches generating a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item (Chu: [0033], [0036], [0037-0039], [0045], [0049-0050], [0056]). 
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘161/Khromov, the ability to generate a recommendation for at least one different clothing item for the user based on the determined interest level of the user in the clothing item, as taught by Chu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘161/Khromov, to include the teachings of Chu, in order to capture a great deal of consumer shopping behavior for merchandise items that are seldom purchased by consumers (Chu: [0006]).

Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, 16, 17, and 20 of U.S. Patent No. 10,706,117, in view of Khromov. ‘117 teaches an interactive mirror device comprising an embedded electronic display with at least a first portion to display a mirrored reflection of the user wearing the clothing item and a second portion to selectively display a user interface (i.e., “an interactive mirror display unit configured to operate in two modes of operation, in a first mode of operation, the interactive mirror display unit is configured to function as a reflective mirror surface, in a second mode of operation, the interactive mirror display unit is configured to function as a touch display surface 
‘117 does not explicitly teach capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; and displaying information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device. However, Khromov teaches capturing, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item, the image being a video (Khromov: [0017], [0022], [0025], [0031], [0047], Figs. 1-2); displaying, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item (Khromov: [0017], [0022], [0025], [0047], Figs. 1-2); 
It would have been obvious to one of ordinary skill in the art to include in the shopping method, as taught by ‘117, the ability to capture, by one or more cameras embedded in an interactive mirror device, a video of a user wearing a clothing item; display, in the first portion of the electronic display of the interactive mirror device, the video captured by the one or more cameras embedded in the interactive mirror device to provide the mirrored reflection of the user wearing the clothing item; and display information in the second portion of the electronic display simultaneously with the display of the video captured by the one or more cameras embedded in the interactive mirror device, as taught by Khromov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘117, to include the teachings of Khromov, in order to assist a shopper in selecting the most appropriate purchase (Khromov: [0011]).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “an amount of time” which renders the claim indefinite because it is unclear whether this is the same as the amount of time recited in claim 1 or a different amount of time. For purposes of this examination, the limitation has been interpreted to read “the amount of time.”
Claims 10 and 11 inherit the deficiencies noted in claim 9 and are therefore rejected on the same basis.

Allowable Subject Matter
Claims 1-4, 6-11, 17, 18, 23, 24, and 27-32 would be allowable if rewritten or amended to overcome the double patenting rejections and rejection under 35 U.S.C. 112(b) (regarding claims 9-11), set forth in this Office action.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered.

Formal Request for Interview
The examiner acknowledges Applicant's interview request (Remarks at 14) and invites Applicant, if interested, to contact the examiner upon receipt of this office action to schedule an interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684